Exhibit 10.1

SUPPORT AGREEMENT

SUPPORT AGREEMENT (this “Agreement”) dated as of March 29, 2010 between
Microsemi Corporation, a Delaware corporation (“Parent”), Rabbit Acquisition
Corp., an Indiana corporation and wholly-owned subsidiary of Parent
(“Purchaser”), and certain shareholders of White Electronic Designs Corporation,
an Indiana corporation (the “Company”), listed on Annex I (each, a
“Shareholder”), each an owner of Company Shares.

RECITALS

WHEREAS, as of the date hereof, each Shareholder on Annex I is the holder of the
number of Company Shares set forth opposite such Shareholder’s name (all such
directly or indirectly owned Company Shares that are outstanding as of the date
hereof, together with any Company Shares that are hereafter issued to or
otherwise acquired or owned by any Shareholder prior to the termination of this
Agreement (including pursuant to any exercise of Company Stock Options,
acquisition by purchase, or stock dividend, distribution, split-up,
recapitalization, combination or similar transaction, the “Subject Shares”));

WHEREAS, as a condition to their willingness to enter into the Agreement and
Plan of Merger (the “Merger Agreement”) dated as of the date hereof among
Parent, Purchaser and the Company, Parent and Purchaser have required that each
Shareholder, and in order to induce Parent and Purchaser to enter into the
Merger Agreement each Shareholder has agreed to, enter into this Agreement; and

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Merger Agreement, and the
other definitional and interpretative provisions set forth in Sections 1.1 and
10.9 of the Merger Agreement shall apply hereto as if such provisions were set
forth herein.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, the
parties hereto agree as follows:

ARTICLE I

REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDERS

Each Shareholder represents and warrants to Parent and Purchaser as to itself,
severally and not jointly, that:

Section 1.1 Authorization; Binding Agreement. If such Shareholder is not a
natural person, such Shareholder is an entity duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and the
execution, delivery and performance by such Shareholder of this Agreement and
the consummation of the transactions contemplated hereby are within such
Shareholder’s corporate or organizational powers and have been duly authorized
by all necessary corporate or organizational actions on the part of such
Shareholder. If such Shareholder is a natural person, the execution, delivery
and performance by such Shareholder of this Agreement and the consummation of
the transactions contemplated hereby are within his or her legal capacity and
requisite powers, and if this Agreement is being executed in a representative or
fiduciary capacity, the person signing this Agreement has full power and
authority to execute, deliver and perform this Agreement. This Agreement
constitutes a valid and binding agreement of such Shareholder enforceable
against such Shareholder in accordance with its terms, except (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar applicable Law, now or hereafter in effect,
affecting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief



--------------------------------------------------------------------------------

may be subject to equitable defenses and to the discretion of the court before
which any proceeding therefor may be brought.

Section 1.2 Non-Contravention. The execution, delivery and performance by such
Shareholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) if such Shareholder is not a natural
person, violate any certificate of incorporation, bylaws or other organizational
documents of such Shareholder, (ii) violate any applicable Law applicable to
such Shareholder, (iii) require any consent or other action by any person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration or to a loss of any benefit to which such
Shareholder is entitled under any provision of any material agreement or
material permit binding on such Shareholder or (iv) result in the imposition of
any Lien on any asset of such Shareholder, in the cases of (iii) or (iv) above,
in a manner that would prevent in any material respect such Shareholder from
fulfilling its obligations hereunder. No governmental licenses, authorizations,
permits, consents or approvals are required in connection with the execution and
delivery of this Agreement by such Shareholder or the consummation by such
Shareholder of the transactions contemplated hereby, except for applicable
requirements, if any, under the Exchange Act and any other applicable U.S. state
or federal securities laws.

Section 1.3 Absence of Litigation. As of the date hereof, there is no Action
pending against, or, to the knowledge of such Shareholder, threatened against or
otherwise affecting, such Shareholder or any of its properties or assets
(including such Shareholder’s Subject Shares) that could reasonably be expected
to impair in any material respect the ability of such Shareholder to perform its
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.

Section 1.4 Ownership of Subject Shares; Total Shares. Such Shareholder is the
record or beneficial owner of its Subject Shares and, as of the date of
Purchaser’s acceptance of the Subject Shares in the Offer, such Shareholder will
have good, valid and marketable title to the Subject Shares, in each case, free
and clear of any Lien and any other limitation or restriction (including any
restriction on the right to vote or otherwise transfer such Subject Shares),
except as provided hereunder or pursuant to any applicable restrictions on
transfer under the Securities Act and subject to any risk of forfeiture with
respect to any Subject Shares consisting of unvested restricted stock pursuant
to any agreement with the Company. As of the date hereof, such Shareholder does
not own, beneficially or otherwise, any Company Securities other than (x) as set
forth opposite such Shareholder’s name in Annex I and (y) the Company Stock
Options and Company RSUs set forth opposite such Shareholder’s name on
Section 4.3(f) of the Disclosure Schedule.

Section 1.5 Voting Power. Such Shareholder has full voting power, with respect
to its Subject Shares, and full power of disposition, full power to issue
instructions with respect to the matters set forth herein, and full power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of its Subject Shares. None of such Shareholder’s Subject Shares
are subject to any voting trust or other agreement or arrangement with respect
to the voting of such shares, except as provided hereunder.

Section 1.6 Finder’s Fees. Except as provided in the Merger Agreement, no
investment banker, broker, finder or other intermediary is entitled to a fee or
commission from the Company or any Company Subsidiary in connection with the
transactions contemplated by the Merger Agreement or this Agreement based solely
upon any arrangement or agreement made by or on behalf of such Shareholder.

Section 1.7 Reliance by Parent. Such Shareholder understands and acknowledges
that Parent is entering into the Merger Agreement in reliance upon such
Shareholder’s execution and delivery of this Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

Each of Parent and Purchaser hereby, jointly and severally, represents and
warrants to the Shareholders as follows:

Section 2.1 Authorization; Binding Agreement. Each of Parent and Purchaser is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and the State of Indiana, respectively, and the
execution, delivery and performance by Parent and Purchaser of this Agreement
and the consummation of the transactions contemplated hereby are within Parent’s
and Purchaser’s corporate powers and have been duly authorized by all necessary
corporate actions on the part of Parent and Purchaser. This Agreement
constitutes a valid and binding agreement of Parent and Purchaser enforceable
against Parent and Purchase in accordance with its terms, except (i) as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar applicable Law, now or hereafter in effect,
affecting creditors’ rights generally and (ii) the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought.

Section 2.2 Non-Contravention. The execution, delivery and performance by Parent
and Purchaser of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate any certificate of
incorporation, bylaws or other organizational documents of Parent or Purchaser,
(ii) violate any applicable Law applicable to Parent or Purchaser, (iii) require
any consent or other action by any person under, constitute a default under, or
give rise to any right of termination, cancellation or acceleration or to a loss
of any benefit to which Parent or Purchaser are entitled under any provision of
any material agreement or material permit binding on Parent or Purchaser or
(iv) result in the imposition of any Lien on any asset of Parent or Purchaser,
in the case of each of clauses (ii) through (iv) such as, individually or in the
aggregate, would not prevent or materially delay Parent’s or Purchaser’s ability
to perform its obligations hereunder. No governmental licenses, authorizations,
permits, consents or approvals are required in connection with the execution and
delivery of this Agreement by Parent and Purchaser or the consummation by Parent
and Purchaser of the transactions contemplated hereby, except for applicable
requirements, if any, under the Exchange Act and any other applicable U.S. state
or federal securities laws and for such licenses, authorizations, permits,
consents or approvals the absence of which, individually or in the aggregate,
would not prevent or materially delay Parent’s or Purchaser’s ability to perform
its obligations hereunder.

ARTICLE III

COVENANTS OF THE SHAREHOLDERS

Subject to Section 4.13, each Shareholder hereby covenants and agrees as to
itself, severally and not jointly, that:

Section 3.1 Voting of Subject Shares. At every meeting of the shareholders of
the Company called, and at every adjournment or postponement thereof, such
Shareholder shall, or shall cause the holder of record on any applicable record
date to, vote its Subject Shares (to the extent that any of such Shareholder’s
Subject Shares are not purchased in the Offer) (i) in favor of the approval of
the Merger Agreement and the transactions contemplated thereby, (ii) against
(A) any agreement or arrangement related to any Acquisition Proposal, (B) any
liquidation, dissolution, recapitalization, extraordinary dividend or other
significant corporate reorganization of the Company or any Company Subsidiary or
(C) any other proposal or transaction the approval of which is intended or could
reasonably be expected to impede, interfere with, prevent, postpone, discourage,
frustrate or materially delay the Offer or the Merger and (iii) in favor of any
other matter necessary for consummation of the transactions

 

3



--------------------------------------------------------------------------------

contemplated by the Merger Agreement, which is considered at any such meeting of
shareholders, and in connection therewith to execute any documents reasonably
requested by Parent which are necessary or appropriate in order to effectuate
the foregoing.

Section 3.2 Irrevocable Proxy. In order to secure the performance of such
Shareholder’s obligations under this Agreement, by entering into this Agreement,
such Shareholder hereby irrevocably grants a proxy appointing each executive
officer of Purchaser as such Shareholder’s attorney-in-fact and proxy, with full
power of substitution, for and in its name, to vote, express consent or dissent,
or otherwise to utilize such voting power, in each case, in the manner
contemplated by Section 3.1. Such Shareholder hereby further affirms that such
irrevocable proxy is given to secure the performance of the duties of such
Shareholder under this Agreement and that such irrevocable proxy is coupled with
an interest and may under no circumstances be revoked. Such Shareholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done pursuant to the terms hereof. Such irrevocable proxy is executed and
intended to be irrevocable in accordance with the provisions of
Section 23-1-30-4(e) of the IBCL. The proxy granted by such Shareholder pursuant
to this Section 3.2 shall automatically terminate, without any notice or other
action by any person, upon termination of this Agreement in accordance with its
terms. Such Shareholder hereby revokes any and all previous proxies granted with
respect to its Subject Shares. If any Shareholder is the beneficial owner, but
not the record owner, of any of the Subject Shares, such Shareholder shall cause
the record owner thereof to execute and grant an irrevocable proxy conforming to
the above provisions of this Section 3.2.

Section 3.3 No Transfers; No Inconsistent Arrangements.

(a) Except as provided hereunder or under the Merger Agreement, such Shareholder
shall not, directly or indirectly, (i) transfer (which term shall include any
sale, assignment, gift, pledge, hypothecation or other disposition), or consent
to or permit any such transfer of, any or all of its Subject Shares, or any
interest therein, or create, agree to create or voluntarily permit to exist any
Lien, other than any restrictions imposed by applicable Law or pursuant to this
Agreement, on any such Subject Shares, (ii) enter into any Contract with respect
to any transfer of such Subject Shares or any interest therein, (iii) grant or
permit the grant of any proxy, power of attorney or other authorization in or
with respect to such Subject Shares, (iv) deposit or permit the deposit of such
Subject Shares into a voting trust or enter into a voting agreement or
arrangement with respect to such Subject Shares or (v) take, agree to take or
voluntarily permit any other action that would in any way restrict, limit or
interfere with the performance of its obligations under this Agreement or the
transactions contemplated hereby or otherwise make any representation or
warranty of each Shareholder herein untrue or incorrect; provided, however, that
the Shareholder may determine, in its sole discretion, to tender the Subject
Shares in the Offer, but is under no obligation to do so. Notwithstanding the
foregoing, such Shareholder may make transfers of Subject Shares by will or by
operation of law or other transfers pursuant to charitable gifts or donations or
for estate planning purposes, in which case the Subject Shares shall continue to
be bound by this Agreement and provided that each transferee agrees in writing
to be bound by the terms and conditions of this Agreement.

(b) Any attempted transfer of Subject Shares, or any interest therein, in
violation of this Section 3.3 shall be null and void. In furtherance of this
Agreement, such Shareholder shall and hereby does authorize the Company to
notify the Company’s transfer agent that there is a stop transfer restriction
with respect to all of its Subject Shares (and that this Agreement places limits
on the voting and transfer of its Subject Shares) pursuant to the terms of this
Agreement; provided, that any such stop transfer restriction shall terminate
automatically, without any notice or other action by any person, upon the
termination of this Agreement in accordance with Section 4.3 and, upon such
event, Parent and the Company shall promptly notify the Company’s transfer agent
of such termination.

 

4



--------------------------------------------------------------------------------

Section 3.4 No Exercise of Appraisal Rights. Such Shareholder agrees not to
exercise any appraisal rights or dissenters’ rights in respect of its Subject
Shares which may arise with respect to the Merger.

Section 3.5 Legends. If so requested by Parent, such Shareholder agrees that its
Subject Shares shall bear a legend stating that they are subject to this
Agreement; provided, that the Company shall remove such legend upon the
Termination Date.

Section 3.6 Documentation and Information. Such Shareholder (i) subject to
reasonable prior notice to such Shareholder, consents to and authorizes the
publication and disclosure by Parent of its identity and holding of Subject
Shares, the nature of its commitments and obligations under this Agreement
(including, for the avoidance of doubt, the disclosure of this Agreement) and
any other information, in each case, that Parent reasonably determines is
required to be disclosed by applicable Law in any press release, the Offer
Documents, or any other disclosure document in connection with the Offer, the
Merger and any transactions contemplated by the Merger Agreement and (ii) agrees
promptly to give to Parent any information it may reasonably require for the
preparation of any such disclosure documents. Such Shareholder agrees to
promptly update any written information supplied by it specifically for use in
any such disclosure document, if and to the extent that any such information
shall have become false or misleading in any material respect.

Section 3.7 Public Statement. Such Shareholder shall not issue any press release
or make any other public statement with respect to this Agreement, the Offer,
the Merger Agreement or any transactions contemplated thereby without the prior
consent of Parent and the Company, except as may be required by applicable Law.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given,

if to Parent or Purchaser:

Microsemi Corporation

2381 Morse Avenue

Irvine, California 92614

Facsimile No. 949-756-0308

Attention: David Goren, Esq.

with a copy (which shall not constitute notice) to:

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, California 94025

Facsimile No. 650-473-2601

Attention: Warren Lazarow, Esq.

 

5



--------------------------------------------------------------------------------

if to any Shareholder, to it at that address specified on Annex I, with copies
to the persons identified therein,

with a copy (which shall not constitute notice) to the Company:

White Electronic Designs Corporation

3601 East University Drive

Phoenix, Arizona 85034

Facsimile No. 602-437-0556

Attention: Chief Executive Officer

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Facsimile No. 650-493-6811

Attention: Bradley L. Finkelstein, Esq.

                    Nate Gallon, Esq.

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to each other party hereto. All such notices, requests
and other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
to have been received on the next succeeding business day.

Section 4.2 Further Assurances.

(a) Each Shareholder shall, from time to time, execute and deliver, or cause to
be executed and delivered, such additional or further transfers, assignments,
endorsements and other instruments as Parent or Purchaser may reasonably request
to carry out the transactions expressly set forth in this Agreement.

(b) Parent and Purchaser shall, from time to time, execute and deliver, or cause
to be executed and delivered, such additional or further consents and other
instruments as any other party may reasonably request to carry out the
transactions contemplated by this Agreement.

Section 4.3 Termination. This Agreement shall terminate automatically, without
any notice or other action by any person, upon the earlier of (i) the
termination of the Merger Agreement in accordance with its terms and (ii) the
Effective Time. The date of any termination of this Agreement in accordance with
this Section 4.3 shall be referred to herein as the “Termination Date.”
Notwithstanding the foregoing, nothing set forth in this Section 4.3 or
elsewhere in this Agreement shall relieve either party hereto from liability, or
otherwise limit the liability of either party hereto, for any breach of this
Agreement.

Section 4.4 Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if such amendment
or waiver is in writing and is signed, in the case of an amendment, by each
party to this Agreement or, in the case of a waiver, by each party against whom
the waiver is to be effective.

 

6



--------------------------------------------------------------------------------

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by
applicable Law.

Section 4.5 Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

Section 4.6 Binding Effect; Benefit; Assignment.

(a) The provisions of this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
No provision of this Agreement is intended to confer any rights, benefits,
remedies, obligations or liabilities hereunder upon any person other than the
parties hereto and their respective successors and assigns.

(b) No party may assign, delegate or otherwise transfer any of its rights or
obligations under this Agreement without the consent of each other party hereto,
except that each of Parent and Purchaser may transfer or assign its rights and
obligations under this Agreement, in whole or from time to time in part, to one
or more direct or indirect wholly owned subsidiaries of Parent at any time;
provided, that such transfer or assignment shall not relieve Parent or Purchaser
of any of its obligations hereunder.

Section 4.7 Governing Law; Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware without regard to
any applicable conflicts of law; provided, that Indiana law shall govern with
respect to Indiana corporate law issues. All actions and proceedings arising out
of or relating to this Agreement shall be heard and determined in the Delaware
Court of Chancery, or if no such state court has proper jurisdiction, then the
Federal courts located in the State of Delaware (collectively, the “Delaware
Courts”). The parties hereto hereby (a) submit to the exclusive jurisdiction of
the Delaware Courts for the purpose of any Action arising out of or relating to
this Agreement brought by any party hereto, and (b) irrevocably waive, and agree
not to assert by way of motion, defense, or otherwise, in any such Action, any
claim that it is not subject personally to the jurisdiction of the above-named
courts, that its property is exempt or immune from attachment or execution, that
the Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the Transactions may not be enforced in or
by any of the above-named courts.

Section 4.8 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. Each of the parties hereto (a) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce that
foregoing waiver and (b) acknowledges that it and the other hereto have been
induced to enter into this Agreement and the Transactions, as applicable, by,
among other things, the mutual waivers and certifications in this.

Section 4.9 Counterparts. This Agreement may be executed and delivered
(including by facsimile or other form of electronic transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

7



--------------------------------------------------------------------------------

Section 4.10 Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to its subject matter.

Section 4.11 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the fullest extent
possible.

Section 4.12 Specific Performance. The parties hereto agree that each of Parent
and Purchaser would be irreparably damaged if for any reason any Shareholder
fails to perform any of its obligations under this Agreement, and that each of
Parent and Purchaser would not have an adequate remedy at law for money damages
in such event. Accordingly, each of Parent and Purchaser shall be entitled to
specific performance and injunctive and other equitable relief to prevent
breaches of this Agreement or to enforce specifically the performance of the
terms and provisions hereof in any Delaware Court, in addition to any other
remedy to which they are entitled at law or in equity.

 

8



--------------------------------------------------------------------------------

Section 4.13 Shareholder Capacity. Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall (or shall require any
Shareholder to attempt to) limit, restrict or otherwise affect any Shareholder
who is a director or officer of the Company or any of the Company Subsidiaries
from acting in such capacity (it being understood that this Agreement shall
apply to each Shareholder solely in each Shareholder’s capacity as a holder of
the Subject Shares) or from fulfilling the obligations and responsibilities of
such office (including the performance of obligations required by the fiduciary
obligations and responsibilities under applicable Law of such Shareholder acting
solely in his or her capacity as a director or officer).

[The remainder of this page is intentionally blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

MICROSEMI CORPORATION By:   /s/ JAMES J. PETERSON Name:   James J. Peterson
Title:   President and Chief Executive Officer

RABBIT ACQUISITION CORP.

By:   /s/ JAMES J. PETERSON Name:   James J. Peterson Title:  

President and Chief Executive Officer

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SHAREHOLDER GERALD R. DINKEL Signature:   /s/ GERALD R. DINKEL

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SHAREHOLDER JACK A. HENRY Signature:   /s/ JACK A. HENRY

[Signature Page to Support Agreement]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SHAREHOLDER BRIAN R. KAHN Signature:   /s/ BRIAN R. KAHN

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SHAREHOLDER MELVIN L. KEATING Signature:   /s/ MELVIN L. KEATING

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SHAREHOLDER KENNETH J. KRIEG Signature:   /s/ KENNETH J. KRIEG

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SHAREHOLDER PAUL D. QUADROS Signature:   PAUL D. QUADROS

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SHAREHOLDER THOMAS J. TOY Signature:   /s/ THOMAS J. TOY

[Signature Page to Support Agreement]



--------------------------------------------------------------------------------

ANNEX I

 

Shareholder / Address

   Subject Shares

Gerald R. Dinkel

   —  

Jack A. Henry

   41,000

Brian R. Kahn

   5,507,535

Melvin L. Keating

   40,000

Kenneth J. Krieg

   22,500

Paul D. Quadros

   37,500

Thomas J. Toy

   42,500